 Case 1:19-cv-10256-GHW Document 75-13 Filed 09/29/20 Page 1 of 11




                    Plaintiff’s Exhibit F




            Plaintiff’s Emails to Defendants
Re: Defendants’ Request for a Blanket “Confidential”
                   Designation
Case 1:19-cv-10256-GHW Document 75-13 Filed 09/29/20 Page 2 of 11
              Case 1:19-cv-10256-GHW Document
                                         Gmail - 75-13    Filed
                                                     Discovery    09/29/20 Page 3 of 11
                                                               Issue


resolved by the Court. In that event, we ask that you respond to
the dra le er we sent you last week teeing this issue up for the
Court so that we may present this issue to the Court promptly.


Our posi on will prevent any delay in the service of our
interrogatory responses, and will fully protect your client’s rights
to object to any of our confiden ality designa ons, as expressly
provided for in the model protec ve order.


Please let us know immediately if you agree to trea ng our
interrogatory responses and objec ons under the terms of the
model protec ve order or not so that we may determine
whether we may serve them this evening.


Thank you.


Bruce


Bruce Birenboim | Partner (Bio)
Paul, Weiss, RiŅind, Wharton & Garrison LLP
1285 Avenue of the Americas | New York, NY 10019-6064
+1 212 373 3165 (Direct Phone) | +1 212 492 0165 (Direct Fax)
bbirenboim@paulweiss.com | www.paulweiss.com




From: Buergel, Susanna M <sbuergel@paulweiss.com>
Sent: Monday, September 14, 2020 5:24 PM
To: David Jeﬀries <djeffries@jeffrieslaw.nyc>
Cc: Birenboim, Bruce <bbirenboim@paulweiss.com>; Doran, Marissa <mdoran@paulweiss.com>; King, Phoebe H
<pking@paulweiss.com>; Johnson, Jeh C <jjohnson@paulweiss.com>
Subject: RE: Discovery Issue
                                                                                                         2/10
              Case 1:19-cv-10256-GHW Document
                                         Gmail - 75-13    Filed
                                                     Discovery    09/29/20 Page 4 of 11
                                                               Issue



David,



Just so we are all on the same page: we are prepared to provide all defendants’ interrogatory responses if you are
willing to treat those responses as Confiden al under the Court’s model protec ve order. Of course, you and your
client retain the ability to challenge that designa on. (And, of course, if the model protec ve order had been entered
already, we would simply designate our responses as Confiden al and your remedy, in the ordinary course, if you
objected, would be to challenge that designa on.) If you are unwilling to agree, we will not be in a posi on to serve
our responses tonight. Rather, we will tee this issue up for the court in an addi onal dispute le er. Either way, please
let us know as soon as you can how you would like to proceed.



Many thanks,



Susanna



Susanna M. Buergel | Partner (Bio)
Paul, Weiss, RiŅind, Wharton & Garrison LLP
1285 Avenue of the Americas | New York, NY 10019-6064
+1 212 373 3553 (Direct Phone) | +1 212 492 0553 (Direct Fax)
sbuergel@paulweiss.com | www.paulweiss.com




From: David Jeﬀries <djeffries@jeffrieslaw.nyc>
Sent: Monday, September 14, 2020 4:23 PM
To: Buergel, Susanna M <sbuergel@paulweiss.com>
Cc: Birenboim, Bruce <bbirenboim@paulweiss.com>; Doran, Marissa <mdoran@paulweiss.com>; King, Phoebe H
<pking@paulweiss.com>; Johnson, Jeh C <jjohnson@paulweiss.com>
Subject: Re: Discovery Issue


Susanna,
If your posi on is that applicable rules and case law requires that defendants’ responses receive confiden ality
treatment as defined in the model protec ve order, please point us to the relevant rules and caselaw. If your posi on
is that you want Plain ﬀ to agree to categorically treat all of defendants’ responses as confiden al as defined in the
model protec ve order, Plain ﬀ’s posi on is that such an approach is adverse to his interests and the claims in this
ac on. Based on our understanding Defendants have asked Plain ﬀ to treat all of Defendants’ responses as
confiden al as defined in the protec ve order. Plain ﬀ does not agree to Defendants’ request. We are happy to meet
and confer on this issue and we are happy to allow Defendants’ to revise their joint le er to account for this issue
Regards,
David



From: Buergel, Susanna M <sbuergel@paulweiss.com>
Sent: Monday, September 14, 2020 3:56 PM
To: David Jeﬀries <djeffries@jeffrieslaw.nyc>
                                                                                                                           3/10
              Case 1:19-cv-10256-GHW Document
                                         Gmail - 75-13    Filed
                                                     Discovery    09/29/20 Page 5 of 11
                                                               Issue

Cc: Birenboim, Bruce <bbirenboim@paulweiss.com>; Doran, Marissa <mdoran@paulweiss.com>; King, Phoebe H
<pking@paulweiss.com>; Johnson, Jeh C <jjohnson@paulweiss.com>
Subject: RE: Discovery Issue


David,



I am happy to discuss the issues you raise below at our mutual convenience. We just need an answer for today: will you
treat our responses as Confidential under the Court’s model protective order? If not, we will need to tee the issue up for
the court.



Thanks,



Susanna



Susanna M. Buergel | Partner
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas | New York, NY 10019-6064
+1 212 373 3553 (Direct Phone) | +1 212 492 0553 (Direct Fax)
sbuergel@paulweiss.com | www.paulweiss.com




From: David Jeffries <djeffries@jeffrieslaw.nyc>

Date: Monday, Sep 14, 2020, 3:49 PM

To: Buergel, Susanna M <sbuergel@paulweiss.com>

Cc: Birenboim, Bruce <bbirenboim@paulweiss.com>, Doran, Marissa <mdoran@paulweiss.com>, King, Phoebe
H <pking@paulweiss.com>, Johnson, Jeh C <jjohnson@paulweiss.com>

Subject: Re: Discovery Issue



Hello Susanna,
It is not accurate to claim that Defendants and Plain ﬀ have made the same request, for the same reason or in the
same way. This is a case where Plain ﬀ has alleged retalia on that Plain ﬀ believes was planned, executed, and then
covered up, including by means of manipula ng documents. This is also a case where Plain ﬀ has alleged that
Defendants’ have made public statements about Plain ﬀ that Defendants know are false. As a result of Defendants’
ac ons, and to limit further retalia on against Plain ﬀ or any non-party third par es referenced in his Rog Responses,
Plain ﬀ indicated that his responses shall be “subject to and protected by the Confiden ality S pula on and Order
ul mate entered in this case.” Plain ﬀ made Defendants aware of his posi on on July 18, 2020—almost two months
ago. The par es have had numerous email exchanges and meet and confers and yet, Defendants did not men on this
issue, let alone Plain ﬀ’s posi on on this issue, un l September 10, 2020—the day that Defendants rog responses
and rfp responses were due.

To the extent there was a misinterpreta on on Defendants' behalf, note that Plain ﬀ’s language in his rog responses
was intended to provide guidance on how Defendants should govern themselves un l a protec ve order was entered.
Now that Defendants’ posi on on this issue has been communicated to Plain ﬀ and it is clear that Defendant’s
posi ons is fundamentally diﬀerent than Plain ﬀ’s posi on, if necessary, Plain ﬀ is willing to revise his rog responses
to make it clear that he is not designa ng his en re rog responses as confiden al and/or governed by any subsequent

                                                                                                                             4/10
                Case 1:19-cv-10256-GHW Document
                                           Gmail - 75-13    Filed
                                                       Discovery    09/29/20 Page 6 of 11
                                                                 Issue

protec ve order entered in this case. This outcome would ensure that Plain ﬀ's responses and obliga ons are
governed by what is eﬀec vely the default posi on.



I am available to discuss this ma er throughout the rest of today or tomorrow.



Kind regards,



David


From: Buergel, Susanna M <sbuergel@paulweiss.com>
Sent: Monday, September 14, 2020 9:03 AM
To: David Jeﬀries <djeffries@jeffrieslaw.nyc>
Cc: Birenboim, Bruce <bbirenboim@paulweiss.com>; Doran, Marissa <mdoran@paulweiss.com>; King, Phoebe H
<pking@paulweiss.com>; Johnson, Jeh C <jjohnson@paulweiss.com>
Subject: RE: Discovery Issue



David, one further note on this: in your responses to our interrogatories, you similarly indicated that the responses
should be treated as confiden al subject to any PO ul mately entered in the ma er. We are asking for similar
treatment. The model PO (and any PO that ul mately is entered) has provisions for challenging the Confiden al
designa on that both par es can use, if necessary. As Confiden al discovery material, of course, your client is free to
review the interrogatory responses; we are not reques ng any sort of treatment that would restrict Mr. Cardwell’s
review of our responses. Many thanks.



Susanna M. Buergel | Partner (Bio)
Paul, Weiss, RiŅind, Wharton & Garrison LLP
1285 Avenue of the Americas | New York, NY 10019-6064
+1 212 373 3553 (Direct Phone) | +1 212 492 0553 (Direct Fax)
sbuergel@paulweiss.com | www.paulweiss.com




From: David Jeﬀries <djeffries@jeffrieslaw.nyc>
Sent: Sunday, September 13, 2020 9:49 PM
To: Buergel, Susanna M <sbuergel@paulweiss.com>
Cc: Birenboim, Bruce <bbirenboim@paulweiss.com>; Doran, Marissa <mdoran@paulweiss.com>; King, Phoebe H
<pking@paulweiss.com>; Johnson, Jeh C <jjohnson@paulweiss.com>
Subject: Re: Discovery Issue



Hi Susanna,

£

In our September 10th email, Plaintiff provided confirmation that documents produced in response to
Plaintiff’s First Set of RFPs will be governed by the model protective order.£


                                                                                                                          5/10
              Case 1:19-cv-10256-GHW Document
                                         Gmail - 75-13    Filed
                                                     Discovery    09/29/20 Page 7 of 11
                                                               Issue

£

Regarding Defendants’ interrogatory responses and responses to Plaintiff’s RFPs, we would like to
better understand the basis for Defendants’ requested confirmation that such responses will also be
governed by the model protective order--particularly when Defendants are serving their responses on
Plaintiff and not filing them on the docket (and such discovery is otherwise not covered by the model
protective order).£

£

Are there any cases or authorities that supports your request?

£

Thanks in advance for providing clarification.£

£

Regards,

David




From: Buergel, Susanna M <sbuergel@paulweiss.com>
Sent: Sunday, September 13, 2020 2:59 PM
To: David Jeﬀries <djeffries@jeffrieslaw.nyc>
Cc: Birenboim, Bruce <bbirenboim@paulweiss.com>; Doran, Marissa <mdoran@paulweiss.com>; King, Phoebe H
<pking@paulweiss.com>; Johnson, Jeh C <jjohnson@paulweiss.com>
Subject: RE: Discovery Issue



Thanks David, Wednesday is fine, although we are not sure that any review of our responses is relevant for this le er,
which is focused on the issues we have iden fied with plain ﬀ’s produc on and discovery responses that the par es
were unable to resolve through the meet and confer process. To the extent you have issues and ques ons regarding
our discovery responses, we are of course happy to begin the meet and confer process at your convenience to try to
address those issues. Many thanks, we look forward to receiving your insert by Wednesday.



Susanna M. Buergel | Partner (Bio)
Paul, Weiss, RiŅind, Wharton & Garrison LLP
1285 Avenue of the Americas | New York, NY 10019-6064
+1 212 373 3553 (Direct Phone) | +1 212 492 0553 (Direct Fax)
sbuergel@paulweiss.com | www.paulweiss.com




From: David Jeﬀries <djeffries@jeffrieslaw.nyc>
Sent: Friday, September 11, 2020 5:18 PM
To: Buergel, Susanna M <sbuergel@paulweiss.com>
Cc: Birenboim, Bruce <bbirenboim@paulweiss.com>; Doran, Marissa <mdoran@paulweiss.com>; King, Phoebe H

                                                                                                                         6/10
               Case 1:19-cv-10256-GHW Document
                                          Gmail - 75-13    Filed
                                                      Discovery    09/29/20 Page 8 of 11
                                                                Issue

<pking@paulweiss.com>; Johnson, Jeh C <jjohnson@paulweiss.com>
Subject: Re: Discovery Issue



Hello Susanna,

£

Quick follow-up. As discussed below, we would like to submit our insert next week--with Wednesday as
the target date. Relatedly, this timing would better allow us to do an initial review of Defendants'
production and Rog responses.

£

We look forward to receiving Defendants' Rog responses on Monday.

£

Have a good weekend.

£

Kind regards,£

£

David£



From: Buergel, Susanna M <sbuergel@paulweiss.com>
Sent: Thursday, September 10, 2020 3:45 PM
To: David Jeﬀries <djeffries@jeffrieslaw.nyc>
Cc: Birenboim, Bruce <bbirenboim@paulweiss.com>; Doran, Marissa <mdoran@paulweiss.com>; King, Phoebe H
<pking@paulweiss.com>; Johnson, Jeh C <jjohnson@paulweiss.com>
Subject: RE: Discovery Issue


Thank you for the confirmation, David. We will proceed on the basis that any documents we produce today (and going
forward, until the protective order issue is resolved) will be treated as Confidential under the court’s model protective
order by you and Mr. Caldwell. In addition, we request your confirmation that you will also treat the interrogatory
responses and the responses to the requests production as Confidential as well, under the model protective order.



We do not plan on responding to your letter otherwise; we sent you a draft joint discovery dispute letter at the beginning of
the week; it tees up the protective order issue. We would like to submit that to the court at your earliest convenience.



Many thanks,



Susanna




                                                                                                                                7/10
              Case 1:19-cv-10256-GHW Document
                                         Gmail - 75-13    Filed
                                                     Discovery    09/29/20 Page 9 of 11
                                                               Issue

Susanna M. Buergel | Partner (Bio)
Paul, Weiss, RiŅind, Wharton & Garrison LLP
1285 Avenue of the Americas | New York, NY 10019-6064
+1 212 373 3553 (Direct Phone) | +1 212 492 0553 (Direct Fax)
sbuergel@paulweiss.com | www.paulweiss.com




From: David Jeffries <djeffries@jeffrieslaw.nyc>

Date: Thursday, Sep 10, 2020, 11:32 AM

To: Buergel, Susanna M <sbuergel@paulweiss.com>

Cc: Birenboim, Bruce <bbirenboim@paulweiss.com>, Doran, Marissa <mdoran@paulweiss.com>, King, Phoebe
H <pking@paulweiss.com>

Subject: Re: Discovery Issue



Hello Susanna, attached is our response to your September 9th emails regarding the protective order. As outlined in
our letter, Plaintiff agrees to treat as Confidential any documents received by Defendants in
accordance with the Court’s model protective order.


Regards,



David




From: Buergel, Susanna M <sbuergel@paulweiss.com>
Sent: Wednesday, September 9, 2020 8:20 PM
To: David Jeﬀries <djeffries@jeffrieslaw.nyc>
Cc: Birenboim, Bruce <bbirenboim@paulweiss.com>; Doran, Marissa <mdoran@paulweiss.com>; King, Phoebe H
<pking@paulweiss.com>
Subject: RE: Discovery Issue


Great, thanks David.



Susanna M. Buergel | Partner
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas | New York, NY 10019-6064
+1 212 373 3553 (Direct Phone) | +1 212 492 0553 (Direct Fax)
sbuergel@paulweiss.com | www.paulweiss.com




From: David Jeffries <djeffries@jeffrieslaw.nyc>

Date: Wednesday, Sep 09, 2020, 8:19 PM


                                                                                                                      8/10
             Case 1:19-cv-10256-GHW Document
                                         Gmail 75-13
                                               -       FiledIssue
                                                   Discovery  09/29/20 Page 10 of 11
To: Buergel, Susanna M <sbuergel@paulweiss.com>

Cc: Birenboim, Bruce <bbirenboim@paulweiss.com>, Doran, Marissa <mdoran@paulweiss.com>, King, Phoebe
H <pking@paulweiss.com>

Subject: Re: Discovery Issue


Hello Susanna,



I am confirming receipt of your emails. I am circling back to Mr. Cardwell. We will send our response tomorrow morning.



Kind regards,



David




From: Buergel, Susanna M <sbuergel@paulweiss.com>
Sent: Wednesday, September 9, 2020, 7:41 PM
To: David Jeffries
Cc: Birenboim, Bruce; Doran, Marissa; King, Phoebe H
Subject: RE: Discovery Issue



David,



Can you please confirm your agreement to the request below? We will be unable to make an initial production without
your written confirmation that you will treat any documents we produce as Confidential within the definition provided for in
the court’s model order. Given that you have proposed entry of the model order with basically no revisions, we would
hope that this is a non-controversial request.



Thanks,



Susanna



Susanna M. Buergel | Partner
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas | New York, NY 10019-6064
+1 212 373 3553 (Direct Phone) | +1 212 492 0553 (Direct Fax)
sbuergel@paulweiss.com | www.paulweiss.com




From: Buergel, Susanna M <sbuergel@paulweiss.com>

Date: Wednesday, Sep 09, 2020, 7:16 AM


                                                                                                                               9/10
             Case 1:19-cv-10256-GHW Document
                                         Gmail 75-13
                                               -       FiledIssue
                                                   Discovery  09/29/20 Page 11 of 11
To: David Jeffries <djeffries@jeffrieslaw.nyc>

Cc: Birenboim, Bruce <bbirenboim@paulweiss.com>, Doran, Marissa <mdoran@paulweiss.com>, King, Phoebe
H <pking@paulweiss.com>

Subject: Discovery Issue


David,



We plan to make a first production of documents when we serve our objections and responses to your discovery requests
tomorrow. Please confirm, by a return email, that you agree to treat those documents as Confidential, consistent with the
Court’s model protective order, pending resolution of our dispute regarding the protective order. We will mark the
documents Confidential (and do not intend to change their designation to a different category even if the Court grants our
request for two additional protective order categories). Many thanks,



Susanna




Susanna M. Buergel | Partner
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas | New York, NY 10019-6064
+1 212 373 3553 (Direct Phone) | +1 212 492 0553 (Direct Fax)
sbuergel@paulweiss.com | www.paulweiss.com

This message is intended only for the use of the Addressee and may contain informa on that is privileged and confiden al. If you
are not the intended recipient, you are hereby no fied that any dissemina on of this communica on is strictly prohibited. If you
have received this communica on in error, please erase all copies of the message and its a achments and no fy us immediately.




                                                                                                                               10/10
